BARFIELD, Judge.
In this workers’ compensation case the employer appeals the deputy commissioner’s final order awarding wage-loss benefits to claimant from April 13, 1983 to July 1, 1983 and awarding costs. We reverse.
Claimant sustained a work-related injury in December 1981. Her job in the canning industry was seasonal and subject to layoffs. The period for which wage-loss benefits were awarded in this case occurred during one such layoff. Although the deputy commissioner found that claimant had made an adequate job search during the period for which wage-loss benefits were claimed, he did not make a specific finding that claimant had satisfied her burden of establishing that the wage-loss was the result of the compensable injury. There is no competent substantial evidence in the record to support such a finding.
The order of the deputy commissioner dated August 12, 1983 is REVERSED.
ZEHMER, J. concurs.
*318WENTWORTH, J., concurs specially with an opinion in which ZEHMER, J., concurs.